Count 2 of the indictment, upon which defendant was convicted, charged him with unlawfully possessing a still, etc. The court pronounced judgment, and duly sentenced him to an indeterminate term of imprisonment in the penitentiary.
The transcript contains a motion for a new trial, but no bill of exceptions, and in the absence of a bill of exceptions we cannot review the action of the court in denying the motion to set aside the verdict and grant a new trial.
As the record is free from error, the judgment appealed from must stand affirmed.
Affirmed.